Citation Nr: 0532137	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  05/04-18 089	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for intervertebral 
disc syndrome ("IVDS") of the thoracolumbar spine, 
currently evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
joint disease of the left knee, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased evaluation for dysthymia, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1991 to 
September 2001.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from  rating decisions by the San Juan, 
Regional Office ("RO") of the Department of Veterans 
Affairs ("VA").  The first, in July 2003, granted service 
connection for dysthymia with an evaluation of 30 percent 
disabling effective to the date of claim, September 20, 2001.  
The veteran appealed the initial rating assigned.  

In March 2004, the RO granted an increased evaluation for 
lumbar myositis with extruded disc at L4-L5 and L5-S1 and 
spondylolisthesis at L5 on S1 claimed as low back pain from 
10 percent disabling to 20 percent disabling effective to the 
date of claim; December 10, 2003.  

The RO also granted an increased evaluation for degenerative 
joint disease ("DJD") of the left knee from 10 percent 
disabling to 20 percent disabling effective to the date of 
claim, December 10, 2003.  The appeals were merged in October 
2004.  The Board has rephrased an issue for an increased 
rating for IVDS of the thoracolumbar spine to more accurately 
reflect the rating criteria that evaluates separately the 
chronic orthopedic and neurologic manifestations of IVDS.  
See 38 C.F.R. § 19.35 
(Applicable law provides that certification is for 
administrative purposes and does not serve to either confer 
or deprive the Board of jurisdiction of an issue). 

In his May 2004 Notice of Disagreement ("NOD") with the 
March 2004 rating decision regarding his claim for increased 
ratings for his service-connected spine condition and left 
knee condition, the veteran stated that his left knee 
condition has caused damage to his right knee.  This claim is 
referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran's chronic orthopedic manifestations of 
service connected IVDS of the thoracolumbar spine disability 
have been demonstrated by severe myositis, lumbar vertebral 
muscle spasms, guarding, flat spinal contour and antalgic 
gait with limitation of motion more closely approximating 
forward flexion decreased to 30 degrees or less when 
functional impairment on use is considered.

2.  The veteran's chronic neurologic manifestations of 
service connected IVDS of the thoracolumbar spine disability 
have been demonstrated by mild sensory and motor deficits of 
both lower extremities with no episodes of IVDS requiring a 
prescription of bedrest.

3.  The veteran's left knee disability is manifested by pain 
with degenerative arthritis affecting 2 major joints with 0 
to 140 degrees range of motion and no instability.

4.  The veteran's service-connected dysthymia is productive 
of mild to moderate symptoms, a constricted affect, a 
depressed mood, fair memory and fair concentration; his 
psychiatric disorder is not manifested by more than 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent rating, but no higher, for 
the chronic orthopedic manifestations of IVDS have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
4.7, 4.40, 4.45, 4.71a. Diagnostic Code 5239 (2005).

2.  The criteria for a separate 10 percent evaluation for the 
chronic neurologic manifestation of left lower extremity 
neuritis due to IVDS, but no higher, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.25, 
4.124a, Diagnostic Code 8520 (2005).

3.  The criteria for a separate 10 percent evaluation for the 
chronic neurologic manifestation of right lower extremity 
neuritis due to IVDS, but no higher, have been met.  38 
U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.25, 
4.124a, Diagnostic Code 8520 (2005).

4.  The criteria for a rating in excess of 20 percent for 
degenerative joint disease of the left knee with limitation 
of motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.71a, Diagnostic Codes 5003, 5010, 
5257, 5260, 5261 (2005).

5.  The criteria for an evaluation in excess of 30 percent 
for dysthymia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.130, 
Diagnostic Code 9433 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the appellant 
has been apprised of the law and regulations applicable to 
this matter; the evidence that would be necessary to 
substantiate the claims; and whether the claims have been 
fully developed in accordance with the Veterans Claims 
Assistance Act ("VCAA") and other applicable law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).


The VCAA provides that VA shall apprise the claimant of what 
evidence would substantiate the claim for benefits and 
further allocate the responsibility for obtaining such 
evidence.  The VCAA further provides that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  The VCAA further provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. §5103A 
(2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision (i.e., 
that of the RO) on a claim for VA benefits.  In Pelegrini, it 
was also observed that VA must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claims.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  It was also held in Quartuccio v. Principi, 
16 Vet. App. 183 (2002) that VA must comply strictly with all 
relevant provisions of the VCAA.  

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the veteran in 
February 2002 and January 2004.  The letters fully provided 
notice of elements (1), (2) and (3).  In addition, by virtue 
of the February 2003 and March 2004 rating decisions on 
appeal, the April and July 2004 Statements of the Case 
("SOC"), and the August 2004 Supplemental Statement of the 
Case ("SSOC"), the veteran was provided with specific 
information as to why his claims for increased evaluations 
were being denied, and of the evidence that was lacking.  
With respect to element (4), he was also supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) in the April and 
July 2004 SOCs.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal VCAA notice letter to the appellant.  
However, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done-irrespective of whether it has been done by 
way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. 
§ 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

In this case, the first VCAA letter was provided to the 
veteran prior to the RO's initial rating of his claims.  The 
38 C.F.R. § 3.159(b) compliant language was provided to him 
after the initial adjudication of the claims.  However, when 
considering the notification letters and the other documents 
described above, as a whole, the Board finds that he was 
aware that it was ultimately his responsibility to give VA 
any evidence pertaining to these claims.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of his claims and to respond to VA 
notices.  He was given ample time to respond to the RO 
letters.  

There is no report from the veteran, or suggestion from the 
record, that he has any evidence in his possession that is 
needed for a full and fair adjudication of those claims or 
that other evidence exists and has not been obtained, as 
detailed below.  The Board finds that any defect with respect 
to the timing of the VCAA notice requirement was harmless 
error.  See Mayfield, supra.

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  In particular, VA obtained service 
medical records ("SMRs"), VA Clinic records and three 
separate VA Compensation and Pension examinations ("VAE" or 
"VA examination").  In February 2002 the veteran authorized 
VA to obtain private medical records on his behalf relating 
to his lower back and knee problems.  The RO subsequently 
received and reviewed the private treatment records it 
requested and issued a rating decision in February 2003.  In 
February 2003 the veteran authorized VA to obtain additional 
medical records relating to dysthymia.  A letter was received 
from the veteran's treating physician and a rating decision 
was issued in July 2003 granting a 30 percent evaluation for 
dysthymia.

VA has also conducted necessary medical inquiries in an 
effort to substantiate the claim.  38 U.S.C.A. § 5103A (d) 
(2002).  The RO obtained medical opinions, based upon a 
review of the claims folder, as to the etiology of each of 
the claimant's disabilities.  VA examinations were afforded 
to the veteran in February 2002 and February 2004.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); 38 U.S.C.A. § 
5103A(d); see also Duenas v. Principi, 18 Vet. App. 512, 518 
(2004).  Further opinions are not needed in this case because 
there is sufficient medical evidence to decide the claim.

Thus, the Board finds that VA has done everything reasonably 
possible to assist the claimant.  In the circumstances of 
this case, additional efforts to assist the claimant in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the claimant at every stage of this case.  Given the 
development undertaken by the RO and the fact that the 
claimant has not authorized VA to obtain any further evidence 
to support his claim, the Board finds that the record is 
ready for appellate review.

Merits of the Claims

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (2002); 38 C.F.R. § 4.1 (2004).  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2004).  The determination of whether an increased 
evaluation is warranted is to be based on a review of the 
entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  38 U.S.C.A. 
§ 5107(b) (2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.  The Board 
considers all the evidence of record, but only reports the 
most probative evidence regarding the current degree of 
impairment, which consists of records generated in proximity 
to and since the claims on appeal.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service-connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. §  4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45 
(2004), which include pain, more motion than normal, less 
motion than normal, incoordination, weakness, and 
fatigability.  These regulations, and the prohibition against 
pyramiding in 38 C.F.R. § 4.14, do not forbid consideration 
of a higher rating based on a greater limitation of motion 
due to pain on use, including flare-ups.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206-208 (1995).  In other words, when 
rated for limitation of motion, a higher rating may be 
assigned if there is additional limitation of motion from 
pain or limited motion on repeated use of the joint.  A 
finding of functional loss due to pain must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  38 C.F.R. § 4.40 (2004).  Consideration of 
38 C.F.R. §§ 4.40 and 4.45 is unnecessary where a claimant is 
in receipt of the maximum rating for limitation of motion.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997). 

1.  Spine Condition

The RO has rated the veteran's service connected IVDS of the 
thoracolumbar spine, currently diagnosed as lumbar myositis 
with extruded disc and L4-L5 and L5-S1 and Spondylolisthesis 
at L5 on S1, as 20 percent disabling effective to the date of 
claim; December 10, 2003.  

The veteran's claim on appeal stems from a March 2004 RO 
increased rating decision, which increased the veteran's 
service-connected spinal disability from 10 percent.  The 
increase was based upon the findings in a February 2004 VA 
examination and VAMC clinic records which showed a marked 
increase in constant and severe pain, swelling and limitation 
of motion.  The veteran complained of severe low back pain, 
sharp pain and pressure.  He complained of pain radiating up 
to his neck and pain that radiated down to both legs, more to 
his left.

The February 2004 VAE showed the veteran had a thoracolumbar 
flexion of 39 degrees, extension of 10 degrees, lateral 
bending of 12 degrees, and rotation of 20 degrees.  The 
veteran reported increased pain with repetitive forward 
flexion, extension, lateral bending and rotation during the 
examination.  He further reported "[d]ecreased range of 
motion, increased functional impairment secondary to pain 
flare-ups."  

The examining physician noted severe spasms at the lumbar 
vertebral muscles with guarding, flat spinal contour and an 
antalgic gait.  The diagnoses were severe lumbar myositis, 
extruded disc at L4-L5 and spondylolisthesis at L5, and left 
L5 radiculopathy.

A 20 percent evaluation is assigned for forward flexion of 
the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kypshosis.  38 C.F.R.§ 4.71a, 
Diagnostic Code 5239.  To assign a higher evaluation of 40 
percent requires forward flexion of the thoracolumbar spine 
to be 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  Id.

The February 2004 VA examiner demonstrated painful motion 
from 0 to 39 degrees of flexion, 0 to 10 degrees extension, 0 
to 12 degrees lateral bending right and left and rotation 
right and left 20 degrees.  The active range of forward 
flexion motion upon examination, 39 degrees, falls 9 degrees 
short of the criteria necessary to a higher 40 percent 
rating.  However, throughout the appeal period, the veteran 
has consistently reported decreased range of motion with 
fatigability and decreased endurance on prolonged use.  On 
the February 2004 VA examination, pain was noted to be 
increased with repetitive forward flexion, extension, lateral 
bending and rotation during physical examination.  Objective 
evidence of painful motion was listed as severe spasms of the 
lumbar vertebral muscles, guarding, flat spinal contour, and 
antalgic gate.

Under the benefit-of-the-doubt doctrine, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter," the claimant shall prevail 
upon the issue.  See 38 U.S.C.A § 5107(b) (West 2002); 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Brown v. 
Brown, 5 Vet. App. 413, 421 (1993).  VA regulations 
specifically contemplate that the rating schedule is to be 
used "primarily as a guide in the evaluation of 
disability," see 38 C.F.R. § 4.1, and that the higher of two 
possible evaluations will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  38 C.F.R. § 4.7 (2004).  

Having carefully considered the veteran's contentions in 
light of the evidence of record and the principles of 
38 U.S.C.A. § 5107(b) and 38 C.F.R. § 4.7, the Board finds 
that the weight of evidence is in approximate balance as to 
whether the veteran's limitation of thoracolumbar spine 
motion more nearly approximates the criteria for a higher 
rating and the claim will be granted on this basis.  The 
current 20 percent rating contemplates limitation of forward 
motion of ranging from 31 to 60 degrees while a higher 40 
percent rating requires limitation of forward motion of 30 
degrees or less.  In this case, the active thoracolumbar 
range of motion findings only fall 9 degrees short of meeting 
the criteria for a higher 40 percent rating.  There is 
documented clinical evidence of severe muscle spasm with loss 
of lordosis, guarding and antalgic gait with credible lay 
reports of worsened symptoms during flare-ups of disability.  

VA regulations contemplate the possibility for a higher 
rating based on a greater limitation of motion due to pain on 
use including flare-ups, see DeLuca, 8 Vet. App. at 206-08.  
The record suggests that the overall range of motion loss 
approximates the criteria for 30 degrees or less of forward 
flexion loss when considering application of 38 C.F.R. 
§ 4.45.  As such, the Board finds that the totality of the 
evidence, when viewed most favorably to the appellant, is in 
approximate balance as to the veteran's entitlement to a 40 
percent evaluation for limitation of forward flexion of the 
thoracolumbar spine to 30 degrees or less.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45 
(2004).  This is the maximum available rating for limitation 
of motion of the thoracolumbar spine.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) (consideration of 4.40 and 4.45 is 
unnecessary where an appellant is in receipt of the maximum 
rating for limitation of motion).

A higher evaluation of 50 percent is not assigned unless 
there is unfavorable ankylosis of the entire thoracolumbar 
spine.  There is no competent evidence of ankylosis to 
warrant consideration of an evaluation higher than 40 
percent.  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1993) 
(citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 
1988) (ankylosis refers to immobility and consolidation of a 
joint due to disease, injury or surgical procedure). Cf. 38 
C.F.R. § 4.71a, Schedule of Ratings-musculoskeletal system, 
NOTE 5 (2004) (fixation of a spinal segment in neutral 
position (zero degrees) represents favorable ankylosis).

The veteran currently holds a diagnosis of degenerative disc 
disease at L4-5 with left L5 radiculopathy.  Previous VA 
examination in February 2002 diagnosed an extruded disc at 
L4-L5 and L5-S1 with a right neural foramina stenosis.  The 
current criteria of Diagnostic 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2004).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2004).  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2004).  Similarly, neurologic 
disabilities are rated separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.

As held above, the veteran's chronic orthopedic 
manifestations of his thoracolumbar spine disability have 
been represented by the maximum allowable rating for 
limitation of motion of the thoracolumbar spine.  The 
neurologic manifestations of the veteran's IVDS include his 
lay report of sensory deficits and pain in both lower 
extremities.  The February 2004 examination report describes 
decreased sensation to pinprick and light touch in both lower 
extremities along the L5 distribution.  Manual muscle testing 
for the right lower extremity was normal except for 4.5/5 
strength of the right extensor hallucis longus.  His muscle 
strength of the left lower extremity was decreased to 4.5/5 
of the left hip flexors, 4/5 of the extensor longus, and 4/5 
of the left peroneal brevis.  His reflexes were positive and 
bilateral.  The examiner offered a diagnosis of left L5 
radiculopathy.  The veteran denied any other neurologic 
symptoms.  The preponderance of the evidence demonstrates 
chronic neurologic manifestations of both lower extremities 
primarily involving sensory changes and slight muscle 
weakness.

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case" 
and involves consideration of such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  See Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  In rating disability involving injury to 
the peripheral nerves and their residuals, attention is to be 
given to the site and character of injury, the relative 
impairment in motor function, trophic changes, or sensory 
disturbances.  38 C.F.R. § 4.120 (2004).

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis.  38 C.F.R. § 4.123 
(2004).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes as noted above 
will be that for moderate, or with sciatic nerve involvement, 
for moderately severe, incomplete paralysis.  Id.  Neuralgia, 
cranial or peripheral, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the same scale, with a maximum 
equal to moderate, incomplete paralysis.  See 38 C.F.R. 
§ 4.124 (2004).  

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or 
impaired function substantially less than the type of picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
See 38 C.F.R. § 4.124a (2004).  When the involvement is 
wholly sensory, the rating should be for the mild, or at 
most, the moderate degree.  Id.  The ratings for peripheral 
nerves are for unilateral involvement; when bilateral, they 
are combined with application of the bilateral factor.  Id.  
The use of terminology such as "mild," "moderate" and 
"severe" by VA examiners and others, although an element of 
evidence to be considered by the Board, is not dispositive of 
an issue.  38 C.F.R. §§ 4.2, 4.6 (2004).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore neuritis and 
neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic 
Code 8520 (2004).  Complete paralysis of the sciatic nerve, 
which is rated as 80 percent disabling, contemplates foot 
dangling and dropping, no active movement possible of muscles 
below the knee, and flexion of the knee weakened or (very 
rarely) lost.  Id.  Disability ratings of 10 percent, 20 
percent and 40 percent are assignable for incomplete 
paralysis which is mild, moderate or moderately severe in 
degree, respectively.  Id.  A 60 percent rating is warranted 
for severe incomplete paralysis with marked muscular atrophy.  
Id.  Diagnostic Code 8620 refers to neuritis of the sciatic 
nerve while Diagnostic Code 8720 refers to neuralgia of the 
sciatic nerve.

The veteran's radiculopathy of the left lower extremity is 
manifested radicular-type pain, diminished sensation to touch 
and slight muscle weakness.  There are no other organic 
changes present such muscular atrophy or trophic changes.  
The Board finds that such symptoms are compatible with 
incomplete paralysis of the sciatic nerve which is not more 
than mild in degree.  Accordingly, the Board finds that a 
separate 10 percent rating for the chronic neurologic 
manifestation of left lower extremity neuritis due to IVDS is 
warranted.  The preponderance of the evidence weighs against 
a still higher rating.

Similarly, the veteran's VA examination demonstrated 
diminished sensation to touch and slight muscle weakness of 
the right lower extremity.  There are no other organic 
changes such as muscular atrophy or trophic changes.  The 
Board finds that such symptoms are also compatible with 
incomplete paralysis of the sciatic nerve which is not more 
than mild in degree.  Accordingly, the Board finds that a 
separate 10 percent rating for the chronic neurologic 
manifestation of right lower extremity neuritis due to IVDS 
is warranted.  The preponderance of the evidence weighs 
against a still higher rating.

Finally, the Board notes that the veteran states in his 
appeal to the Board ("Form 9") that he has had 
incapacitating episodes of more than two weeks over the last 
12 months and that he is therefore entitled to a higher 
rating under the Diagnostic Code for IVDS.  The veteran may 
be entitled to a higher rating under Diagnostic Code 5243 by 
alternate consideration of the frequency and duration of his 
incapacitating episodes of IVDS.  VA recently amended the 
IVDS criteria to include a definition of incapacitating 
episodes that had been inadvertently omitted with publication 
of the final rule.  See 69 Fed. Reg. 32449-01 (June 10, 
2004).  This correction became effective September 26, 2003.  
Id.  A higher 60 percent rating based upon the duration of 
incapacitating episodes of IVDS requires incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Id.  An incapacitating episode is a 
period of acute signs and symptoms due to IVDS that requires 
bed rest prescribed by a physician and treatment by a 
physician.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (Note 
#1) (2004).

The Board has closely reviewed the record and finds no 
episode of IVDS symptoms wherein a doctor prescribed a period 
of work restriction and bed rest.  The veteran himself 
describes only two total weeks of incapacitating episodes per 
year.  Accordingly, the Board finds by the preponderance of 
the evidence that the veteran has not met the criteria for 
rating incapacitating episodes of IVDS under Diagnostic Code 
5243.

Finally, the Board notes that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected lumbar 
myositis with extruded disc at L4-L5 and L5-S1 and 
spondylolisthesis at L5 on S1 results in marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b) (2004) [extraschedular 
rating criteria].  As noted elsewhere in this decision, his 
sole contention is that his service-connected disabilities 
warrant a higher rating.  Accordingly, in the absence of the 
matter being raised by the veteran or adjudicated by the RO, 
the Board will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  

2.  Left Knee

Traumatic arthritis is rated as degenerative arthritis.  38 
C.F.R. § 4.71a, Diagnostic Code 5010 (2004).  The veteran 
claims his knee was first injured in while in service in 
December 2000 when a 300-pound suitcase fell from eight feet 
above him and hit his knee.  The veteran was treated at the 
Coast Guard Base in Mayaguez.  X-rays taken in June 2001 show 
osteophyte formation at the superior pole, repeatedly 
diagnosed by the VAMC as DJD.


Degenerative arthritis established by X-ray findings is rated 
on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When, 
however, the limitation of motion of the specific joint(s) 
involved is noncompensable under the appropriate diagnostic 
code(s), a 10 percent rating is for application for each such 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  38 C.F.R. § 4.71a (2004).  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a (2004), Diagnostic Code 5003.  In the absence of 
limitation of motion, a 10 percent evaluation is warranted if 
there is X- ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups and a 20 percent 
evaluation is authorized if there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups and there are occasional incapacitating 
exacerbations.  Id.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Limitation of flexion of the leg is rated 0 percent when 
limited to 60 degrees, 10 percent when limited to 45 degrees, 
20 percent when limited to 30 degrees, and 30 percent when 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5260 (2004).

Limitation of extension of the leg is rated 0 percent when 
limited to 5 degrees, 10 percent when limited to 10 degrees, 
20 percent when limited to 15 degrees, 30 percent when 
limited to 20 degrees, 40 percent when limited to 30 degrees 
and 50 percent when limited to 45 degrees.  38 C.F.R. § 
4.71a, Code 5261 (2004).

A February 2002 VA examination showed normal range of motion: 
0 degrees extension; 140 degrees flexion and manual muscle 
test left extension 4.5/5, flexion 5/5.  When considering 
complaints of functional limitation of use, the evidence 
falls well short of the criteria for a noncompensable rating 
based on limitation of motion of the knee.  However, the VA 
examiner diagnosed the veteran with DJD based on the existing 
X-ray evidence.  In February 2003, the RO granted service 
connection for degenerative joint disease of the left knee 
with an evaluation of 10 percent based on X-ray evidence 
showing mild enthesopathy and osteophyte formation in his 
left patella, superior pole.  An MRI report in May 2003 
revealed normal bone density and bone architecture with no 
evidence of bony injury or other significant findings.  

In March 2004, the evaluation of DJD of the left knee was 
increased from 10 percent to 20 percent disabling after the 
RO noted that Mayaguez VAMC outpatient records that showed 
DJD of both the left knee and of the spine.  Specifically, 
the February 2004 VAE diagnosed the veteran with degenerative 
disc disease at L4-L5, intervertebral disc space based on a 
January 2004 MRI.  The 20 percent evaluation was assigned 
because X-ray evidence shows involvement of two or more major 
joints.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  
Accordingly, the maximum schedular evaluation under 
Diagnostic Code 5003 has been granted.  A claim for an 
extraschedular evaluation under 38 C.F.R. § 3.3.21 (b)(1) 
(2004) has not been raised.

The Board could also give consideration to a higher rating 
based upon knee impairment due to recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2004).  Under this diagnostic code, ratings of 10 percent, 
20 percent and 30 percent are warranted for impairment due to 
recurrent subluxation or lateral instability that is slight, 
moderate or severe in degree, respectively.  VA examination 
in February 2002 demonstrated "no instability" with 
negative valgus varus test, McMurray test and Lachmann test.  
As such, consideration of a separate rating for instability 
of the knee is not warranted.  See VAOPGCPREC 9-98 (August 
14, 1998).  There is no doubt of material fact to be resolved 
in the veteran's favor.  38 U.S.C.A. § 5107(b) (West 2002).

3.  Dysthmia

The veteran submitted a treatment report dated April 2003 
from his private physician, Dr. M., that showed he had been 
in psychiatric evaluation and treatment since October 2000 
and that his symptoms began after an accident and back 
injury.  His diagnoses included depressive disorder, 
borderline personality disorder, herpes genitalis and back 
pain.  He was placed on antidepressant medications.  No GAF 
score was supplied.  VAMC clinic records also indicate the 
veteran was treated with medication for severe depressive 
disorder in September 2003 through December 2003, however, no 
GAF score was assigned to the veteran.

In February 2004, a Compensation and Pension Medical 
Examination was ordered to assess the veteran's condition.  
The examination report described the veteran as alert and 
oriented times three with a pleasant approach.  His mood was 
depressed and his affect was constricted.  His attention was 
good.  His concentration was fair.  His memory was fair.  His 
speech was clear and coherent.  He was not hallucinating, nor 
was he suicidal or homicidal.  His insight and judgment were 
fair and he exhibited good impulse control.  He was assigned 
a GAF score of 60.

The RO has assigned a 30 percent evaluation for the veteran's 
dysthmia under 38 C.F.R. § 4.130, Diagnostic Code 9433 
(2004).  Under this section, a 30 percent evaluation is 
assigned for a psychiatric disorder which is productive of 
occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).

A 50 percent disability evaluation encompasses a disorder 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as a 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; or difficulty in establishing and 
maintaining effective work and social relationships.

The record clearly indicates that the veteran's dysthymia has 
resulted in no more than the occupational and social 
impairment contemplated by a 30 percent rating.  
Specifically, the veteran has a constricted affect and 
depressed mood.  He has been receiving a psychotropic 
medication, Prozac, however he has not required outpatient 
psychiatric treatment.  The assigned GAF score, 60, is 
consistent with mild to moderate symptoms, as indicated in 
the American Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV).  There is also no indication that the veteran is 
unemployable because of this disorder.  The disability 
picture that has been presented by the relevant medical 
evidence of record, to include the VA psychiatric examination 
afforded the veteran, does not more nearly approximate 
occupational and social impairment with reduced reliability 
and productivity, within the meaning of the applicable rating 
criteria.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

The preponderance of the evidence is against the veteran's 
claim for an evaluation in excess of 30 percent for 
dysthymia, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b) (2004).


ORDER

A 40 percent rating for the chronic orthopedic manifestations 
of IVDS of the thoracolumbar spine is granted, subject to 
regulations governing the awards of monetary benefits.

A separate 10 percent rating for the chronic neurologic 
manifestation of left lower extremity neuritis due to IVDS is 
granted.

A separate 10 percent rating for the chronic neurologic 
manifestation of right lower extremity neuritis due to IVDS 
is granted.

An evaluation in excess of 20 percent for degenerative joint 
disease of the left knee is denied.

An evaluation in excess of 30 percent for dysthymia is 
denied.




	                        
____________________________________________
	Vito A. Clementi
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


